208 S.W.3d 319 (2006)
James BURT, Respondent,
v.
DIRECTOR OF REVENUE, Appellant.
No. ED 87242.
Missouri Court of Appeals, Eastern District, Division Three.
December 12, 2006.
William W. Cheeseman, Troy, for respondent.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cheryl Caponegro Nield, Jefferson City, for appellant.

OPINION
GLENN A. NORTON, Presiding Judge.
The Director of Revenue appeals the judgment reinstating James Burt's driving privileges. We vacate the judgment for lack of jurisdiction.
The parties agree, and the record reflects, that the Director issued notice of the revocation of Burt's driving privileges on February 16, 2005. Burt had 30 days from that date in which to file an appeal to the circuit court. Section 302.311 RSMo 2000; see also McInerney v. Director of Revenue, 12 S.W.3d 403, 405 (Mo.App. E.D.2000) (time limitation triggered by sending of notice). Burt's petition for review was filed on June 24, 2005, over four months after the notice issued. It was untimely, and therefore the circuit court lacked subject matter jurisdiction to enter its judgment. McInerney, 12 S.W.3d at 405. An action taken by a court that lacks subject matter jurisdiction is null and void. Id.
The judgment of the circuit court is vacated for lack of jurisdiction, and the case is remanded to the circuit court with directions to dismiss the petition for review.
LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ., concur.